Name: Commission Regulation (EEC) No 516/93 of 5 March 1993 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: marketing;  consumption;  plant product;  civil law;  EU finance
 Date Published: nan

 Avis juridique important|31993R0516Commission Regulation (EEC) No 516/93 of 5 March 1993 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit Official Journal L 055 , 06/03/1993 P. 0048 - 0049 Finnish special edition: Chapter 3 Volume 48 P. 0158 Swedish special edition: Chapter 3 Volume 48 P. 0158 COMMISSION REGULATION (EEC) No 516/93 of 5 March 1993 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (2), and in particular Article 4 thereof, Whereas Article 5 of Commission Regulation (EEC) No 2282/90 (3), as last amended by Regulation (EEC) No 1065/92 (4), lays down the information that must be included in applications for Community financial assistance; whereas the written undertaking by applicants to comply with the provisions of the standard contract should be included therein; Whereas Article 6 of Regulation (EEC) No 2282/90 provides that the Commission is to draw up a list of successful applications for Community financial assistance before 1 February of the year following their submission; Whereas in view of the complexity of certain applications submitted, the time allowed between submission and the Commission's decision has proved to be too short; whereas in order to give the Commission enough time to study the proposals the date of 1 February should be withdrawn and the date by which the competent bodies of the Member States must conclude contracts with the organizations whose applications have been accepted, should be fixed; Whereas, in order to ensure the proper execution of the contract, the contractor should lodge in favour of the competent body a security equal to 15 % of the Community contribution; Whereas Article 8 of Regulation (EEC) No 2282/90 sets precise rules on payment applications by applicants to the competent body; Whereas in the case of multiannual contracts it should be made possible for the applicant party to present annual payment applications on completion of the measures scheduled for the year in question; Whereas in such cases the amount of any advance paid should be deducted from that invoiced for the period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2282/90 is amended as follows: 1. The following subparagraph is added to Article 5 (1): 'Applications shall be valid only where they are accompanied by a written undertaking to comply with the provisions of the standard contract laid down by the Commission and put at the disposal of the parties concerned by the competent authority.' 2. The first paragraph of Article 6 is replaced by the following: 'Following scrutiny by the Management Committee for Fruit and Vegetables, in accordance with Article 34 of Council Regulation (EEC) No 1035/72 (*), the Commission shall with all due speed draw up a list of the successful applications for Community financial assistance. (*) OJ No L 118, 20. 5. 1972, p. 1.' 3. In Article 7 (2): - the first subparagraph is replaced by the following: 'The competent bodies shall conclude contracts regarding the selected measures with the interested parties within a time limit of two months following notification of the list.' - the following subparagraph is added: 'The signing of the contract shall be subject to the lodging of a security equal to 15 % of the Community contribution in favour of the competent body to ensure proper execution. The security shall be lodged in accordance with Title III of Commission Regulation (EEC) No 2220/85 (*). The security shall be released within the time-limits and under the conditions laid down in point 7 of Article 8 of this Regulation. (*) OJ No L 205, 3. 8. 1985, p. 5.' 4. The following Article 8a is inserted: 'Article 8a In the case of contracts concluded for a period of more than one year, as referred to in Article 8, the interested party may from the anniversary of the signing of the contract submit a duly supported payment application relating to expenditure incurred in the previous year. It shall be accompanied by: - appropriate supporting documents, - a statement summarizing the measures carried out, - a report assessing the observable results obtained by the date on which it is drawn up. By way of derogation from point 8 of Article 8, any advance payment made for the period shall be deducted from the payment referred to in the first paragraph and the relevant security shall be released within the limit of the amount paid.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 119, 11. 5. 1990, p. 53. (2) OJ No L 119, 11. 5. 1990, p. 65. (3) OJ No L 205, 3. 8. 1990, p. 8. (4) OJ No L 112, 30. 4. 1992, p. 25.